Citation Nr: 1545798	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  15-06 326 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating for bilateral hearing loss in excess of 60 percent prior to March 24, 2015, and in excess of 90 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, the Board granted service connection for bilateral hearing loss in a July 2011 decision.  Thereafter, in a September 2011 rating decision, the RO implemented the Board's decision and assigned a 60 percent rating for the Veteran's bilateral hearing loss effective August 26, 2008.  

In October 2011, the Veteran filed a claim for a TDIU and, in April 2012, the RO denied entitlement to a TDIU.  The RO's April 2012 rating decision also continued the 60 percent evaluation for the Veteran's hearing loss disability.  The Veteran subsequently filed a timely notice of disagreement.  

The Board notes that because the April 2012 rating decision was issued within one year of the September 2011 rating decision, the September 2011 rating decision did not become final and is currently on appeal.  As such, the Board will address whether an initial rating for bilateral hearing loss in excess of 60 percent prior to March 24, 2015, and in excess of 90 percent thereafter is warranted.

In light of the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  For the initial rating period prior to March 24, 2015, the Veteran's bilateral hearing loss manifested, at worst, level VIII auditory acuity in the right ear and level X in the left ear.

2.  For the initial rating period beginning March 24, 2015, the Veteran's bilateral hearing loss manifested, at worst, Level X auditory acuity in the right ear and level XI in the left ear.

3.  The Veteran is service-connected for bilateral hearing loss, rated as 90 percent disabling and tinnitus, rated as 10 percent disabling; his combined disability rating is 90 percent, which meets the combined rating percentage standards for a TDIU under 38 C.F.R. § 4.16(a).

4.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss and tinnitus disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for bilateral hearing loss in excess of 60 percent prior to March 24, 2015, and in excess of 90 percent thereafter have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015). 

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim for entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of a TDIU), no conceivable prejudice to the Veteran could result from this decision regarding that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the Veteran's claim for a higher rating for hearing loss, that issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection; as such, no additional notice is required as to that issue.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). V A has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service VA treatment records, and the Veteran's statements.  The Veteran also submitted a private audiological evaluation in February 2015.

The Veteran was also afforded VA audiological examinations in connection with his increased rating claim in October 2010, March 2012, and March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinions provided considered all the pertinent evidence of record, the Veteran's statements, and included audiometric evaluations of the Veteran's hearing acuity. 

The Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Rating for Bilateral Hearing Loss

The Veteran contends that his hearing loss disability is more severe than the currently assigned ratings. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.

Upon review of all the evidence of record, the Board finds that an initial rating for bilateral hearing loss in excess of 60 percent prior to March 24, 2015, and in excess of 90 percent thereafter is not warranted. 

The evidence includes an October 2010 VA audiological examination report.  Upon evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
70
85
95
LEFT
90
105
105
105

Speech audiometry revealed speech recognition ability of 54 percent in the right ear and of 64 percent in the left ear.  The average puretone threshold average was 79 decibels in the right ear and 101 decibels in the left ear.

Applying these values to the rating criteria results in a numeric designation of level VIII in both ears.  See 38 C.F.R. §§ 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 50 percent rating.  That is, the combination of level VIII in the right ear with level VIII in the left ear results in a 50 percent rating.

During the October 2010 VA examination, the Veteran also exhibited audiometric testing results which reflect pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz that were 55 decibels or more.  This is an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a).  Upon application of the most favorable criteria, the Veteran's bilateral hearing loss has been shown to be productive of no more than bilateral Level VII in the right ear and Level X in the left ear.  Applying these readings to 38 C.F.R. §§ 4.85, Table VII, the Veteran's hearing loss results in a 60 percent rating. 

On the authorized audiological evaluation in March 2012, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
70
75
75
LEFT
85
85
100
100

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 68 percent in the left ear.  The average puretone threshold average was 68 decibels in the right ear and 92 decibels in the left year.

Applying these values to the rating criteria results in a numeric designation of level VIII in the right ear and level VII in the left ear.  See 38 C.F.R. §§ 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 40 percent rating.  That is, the combination of level VIII in the right ear with level VII in the left ear results in a 40 percent rating.

During the March 2012 examination, the Veteran also exhibited an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a) in the left ear.  Upon application of the most favorable criteria, the Veteran's hearing loss has been shown to be productive of no more than Level VIII in the right ear and Level IX in the left ear.  Applying these readings to 38 C.F.R. §§ 4.85, Table VII, the Veteran's hearing loss results in a 50 percent rating. 

On the authorized audiological evaluation in March 2015, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
95
105
105
LEFT
105
105
105
CNT

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 64 percent in the left ear.  The average puretone threshold average was 99 decibels in the right ear and 105 decibels in the left year.  The examiner noted that the Veteran's hearing loss exceeded the capabilities of the testing equipment.  

Applying these values to the rating criteria results in a numeric designation of level VII in the right ear and level VIII in the left ear.  See 38 C.F.R. §§ 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 40 percent rating.  That is, the combination of level VII in the right ear with level VIII in the left ear results in a 40 percent rating.

During the March 2015 examination, the Veteran also exhibited an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a) in the left ear.  Upon application of the most favorable criteria, the Veteran's hearing loss has been shown to be productive of no more than Level X in the right ear and Level XI in the left ear.  Applying these readings to 38 C.F.R. §§ 4.85, Table VII, the Veteran's hearing loss results in a 90 percent rating. 

The Veteran also submitted a private audiological evaluation dated in February 2015.  The examination revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
80
95
110
LEFT
95
105
NR
NR

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 24 percent in the left ear.  However, it was not noted by the examiner whether the Maryland CNC controlled speech discrimination test was used as required under 38 C.F.R. § 4.85.  Also, although the decibel readings in the 3000 and 4000 Hertz were noted as "NR" or "not readable," the March 2015 VA examiner, who reevaluated the Veteran only one month after, noted that Veteran's hearing loss exceeded the capabilities of the testing equipment.  As such, the Board will assign pure tone thresholds of 105 decibels to the 3000 and 4000 Hertz frequencies on the February 2015 examination as these are consistent with the other evidence of record, to include the March 2015 VA examination report.  As such, the average puretone threshold average during the February 2015 examination was 89 decibels in the right ear and 103 decibels in the left year.

Applying these values to the rating criteria, and assuming the Maryland CNC controlled speech discrimination test was used, the evaluation results in a numeric designation of level VII in the right ear and level XI in the left ear.  See 38 C.F.R. §§ 4.85, Table VI (2015).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 60 percent rating.  That is, the combination of level VII in the right ear with level XI in the left ear results in a 60 percent rating.

The Veteran again exhibited an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a) in both ears during the February 2015 examination.  Upon application of this criteria, the Veteran's hearing loss has been shown to be productive of no more than Level VIII in the right ear and Level X in the left ear.  Applying these readings to 38 C.F.R. §§ 4.85, Table VII, the Veteran's hearing loss results in a 60 percent rating. 

Upon review of all the evidence of record, the Board finds that an initial rating for bilateral hearing loss in excess of 60 percent prior to March 24, 2015, and in excess of 90 percent thereafter is not warranted.  As noted by the examinations discussed above, the Veteran first manifested hearing loss warranting a 90 percent disability rating during the March 24, 2015 examination.  The remaining evidence of record does not support a higher rating prior to this date.  

The Board has considered and weighed the lay statements submitted by the Veteran and is aware of the complaints about the Veteran's claimed inability to hear well. The Veteran is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable evaluation for right ear hearing loss.  

Accordingly, an initial rating for bilateral hearing loss in excess of 60 percent prior to March 24, 2015, and in excess of 90 percent thereafter is not warranted.

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

During the March 2012 VA evaluation, the examiner noted that the Veteran's hearing loss caused difficulty hearing conversational speech unaided, especially in the presence of background noise.  Using good communication strategies (such as facial cues and close proximity to speaker) was noted to maximize understanding.  In the March 2015 examination, the Veteran stated that, without hearing aids, he was unable to hear much of anything.  With the hearing aids, the Veteran reported hearing noises, but was unable to distinguish speech.  The examiner further noted that the Veteran did not wear his hearing aids during the evaluation and communication was difficult.  

The Board notes that the Court's rationale in Martinak requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2015) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra [-]schedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak at 455. 
The Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed by the examinations discussed above and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right ear hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this Veteran's case, he Board has considered the Veteran's difficulty in understanding people when they speak.  The schedular rating criteria provide for ratings based on varying levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. 

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, 
that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty understanding speech or other sounds is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule; therefore, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  In the absence of exceptional factors associated with the hearing loss 
disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


TDIU

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In the instant case, the Veteran is service-connected for bilateral hearing loss, rated as 90 percent disabling and tinnitus, rated as 10 percent disabling; his combined disability rating is 90 percent, which meets the combined rating percentage standards for a TDIU under 38 C.F.R. § 4.16(a).

As the Veteran meets the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a), the Board's inquiry turns to whether he is able to secure or follow a substantially gainful occupation.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The evidence pertaining to the Veteran's TDIU claim includes the March 2012 VA examination report where it was noted that the Veteran's hearing loss and tinnitus impacted his ordinary conditions of daily life, including his ability to work.  Specifically, the Veteran stated that he could not hear and would "miss so much."  Regarding tinnitus, the Veteran stated that the ringing woke him up and distracted him.  

In the March 2015 examination, the examiner also stated that the Veteran's hearing loss and tinnitus impacted his ordinary conditions of daily life, including his ability to work.  It was noted that, without hearing aids, the Veteran was unable to hear much of anything.  With the hearing aids, the Veteran reported hearing noises, but was unable to distinguish speech.  

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran is able to secure or follow a substantially gainful occupation.  The Veteran has reported that he can only hear noises and has severe difficulty understanding speech.  His tinnitus disrupts his ability to sleep and his ability to concentrate, which the Board finds would both impact his ability to work.  

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Given the evidence discussed above, and resolving any remaining doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss and tinnitus disabilities.  38 U.S.C.A. § 5107(b) (West 2014).  As such, entitlement to a TDIU is granted.


ORDER

An initial rating for bilateral hearing loss in excess of 60 percent prior to March 24, 2015, and in excess of 90 percent thereafter is denied.

Entitlement to a TDIU is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


